Citation Nr: 1524786	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating for ischemic heart disease, rated as 10 percent prior to January 27, 2005; 60 percent from January 27, 2005 to March 30, 2005 and 10 percent beginning on March 30, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his December 2013 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled for April 2015; however, the Veteran did not appear for this hearing.
Therefore, the Veteran's request for a Board hearing is considered to be withdrawn. 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the appellate period prior to January 27, 2005, the Veteran's ischemic heart disease manifested as the use of medication on an as needed basis but was not productive of a workload of greater than 5 metabolic equivalent (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope nor as there evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  For the appellate period beginning on January 27, 2005, the Veteran's ishemic heart disease manifested as left ventricular ejection fraction of 45 percent, at worst, and estimated METs of 3 to 5 but was not productive of chronic congestive heart failure, a workload of 3 METs or less results or a left ventricular dysfunction with an ejection fraction of less than 30 percent.



CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for ischemic heart disease prior to January 27, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, 7005 (2014). 

2.  The criteria for an initial rating of 60 percent for ischemic heart disease beginning on January 27, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, 7005 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the propriety of the assigned rating for the service-connected ishemic heart disease, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the June 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records as well as VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations, to include those conducted in January 2011, April 2013 and January 2014, to determine the severity of his ishemic heart disease.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected ishemic heart disease as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his ishemic heart disease had worsened in severity since the last VA examinations.  Rather, with respect to such claim, they argue that the evidence reveals that this disability have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Higher Rating

The Veteran contends that a higher rating for his ischemic heart disease is warranted based upon his objective cardiac testing, in particular the estimated METs as of January 27, 2005.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, 7005.

An April 1998 VA treatment note reflects the Veteran's reports that he used medication to treat his ishemic heart disease on an as needed basis.  Chest pain was denied.

A September 2003 VA chest X-ray was found to be essentially normal while a June 2004 VA chest X-ray was also found to be normal.

A January 27, 2005 VA myocardial profusion test noted the Veteran's reports of chest pain at rest for the past few months.  Ejection fraction was found to be 45 percent.

A March 2005 VA cardiology diagnostic study consultation noted that the left ventricular ejection fraction was found to be to 65 percent.

A January 2011 VA Disability Benefits Questionnaire (DBQ) report indicates that the Veteran's treatment plan included taking continuous medication for the diagnosed condition.  A history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, automatic implantable cardioverter defibrillator and congestive heart failure was denied.  Left ventricular ejection fraction was found to be 54 percent.  Diagnostic exercise had not been conducted as the examiner found that it was not a required part of the Veteran's treatment plan.  The examiner estimated the METs to be consistent with between 3 and 5 with dyspnea, fatigue and angina.  Further, the examiner noted that the Veteran's left ventricular ejection fraction was more representative of his cardiac status as compared to his METs level as he had unspecified non-cardiac conditions that affected his MET level.

An April 2013 VA DBQ report reflects the Veteran's reports of chest pain that can occur at any time and with exertion and that he took nitroglycerine three times per day.  A history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, automatic implantable cardioverter defibrillator and congestive heart failure was denied.  Diagnostic exercise was not conducted as the examiner found that it was not a required as part of the Veteran's treatment plan.  Left ventricular ejection fraction had been found to be 64 percent.  The examiner estimated the METs to be consistent with between 3 and 5 with dyspnea, fatigue and angina.  The examiner noted that the METs estimation was based on subjective complaints and was impacted by his musculoskeletal issues that were not cardiac related.

A January 2014 VA DBQ report indicates that the Veteran was using continuous medication to treat his diagnosed arteriosclerotic heart disease.  A history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, automatic implantable cardioverter defibrillator and congestive heart failure was denied.  Diagnostic exercise was not conducted as the examiner found that it was not a required part of the Veteran's treatment plan.  The examiner estimated the METs to be consistent with between 3 and 5 with dyspnea, fatigue and angina.  Further, the examiner noted that the Veteran's ejection fraction was the most accurate indicator of the his cardiac functioning as his METs were based on subjective estimation and was impacted by the Veteran's musculoskeletal issues that were not cardiac related.

For the period prior to January 27, 2005, the record shows that the Veteran required the use of the medication on an as needed basis for his ischemic heart disease.  The record does not establish that there was a workload of greater than 5 METs but not greater than 7 METs or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A rating in excess of 10 percent for this period is therefore not warranted.

For the period beginning on January 27, 2005, the Veteran's ishemic heart disease most closely approximated a 60 percent rating.  The Veteran's left ventricular dysfunction was found to be 45 percent in January 2005, 64 percent in March 2005 and 54 percent in January 2011.  The Veteran's METs were estimated to be between 3 and 5 in January 2011, April 2013 and January 2014 VA examiners.  The Board notes that the VA examiners had estimated his METs as testing could not be conducted due to the Veteran's non-cardiac conditions.  Although these examiners noted that the left ventricular dysfunction was a better indicator of the Veteran's cardiac functioning as the METs had been estimated, the Board notes that such estimation by a medical examiner may be used where laboratory determination of METs by exercise testing cannot be done for medical reasons.  See 38 C.F.R. § 4.104, Note (2).  Moreover, METs testing was not required when the left ventricular ejection fraction had been measured to be 50 percent or less, as was found in the January 2005 VA examination.  Id.  A rating higher than 60 percent is not warranted as the record did not establish, and the Veteran has not alleged, that he suffered from chronic congestive heart failure, a workload of 3 METs or less or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board has considered whether further staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected ishemic heart disease; however, the Board finds that his symptomatology has been stable for each period throughout the appeal.  Therefore, assigning further staged ratings for this disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected ishemic heart disease at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ishemic heart disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to chest pain -are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran does not allege, and the record does not show, that his ischemic heart disease renders him unemployable.  Therefore, further consideration of a TDIU is not necessary.

For the foregoing reasons, the Board finds that a 60 percent rating for ischemic heart disease beginning on January 27, 2005 is warranted.  No other higher ratings are warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for ishemic heart disease, prior to January 27, 2005, is denied.

An initial rating of 60 percent for ishemic heart disease, beginning on January 27, 2005, but no earlier, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


